       Case 4:18-cv-00548-FRZ Document 40 Filed 07/16/20 Page 1 of 2



 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9    Maria Jesus Rios,                             No. CV 18-548-TUC-FRZ
10                         Petitioner,              ORDER
11    v.
12    David Shinn,
13                         Respondent.
14
15
16          Petitioner Maria Jesus Rios filed a Petition Under 28 U.S.C. § 2254 for Writ of
17   Habeas Corpus on November 13, 2018.
18          The case was referred to Magistrate Judge Maria S. Aguilera for all pretrial
19   proceedings and report and recommendation in accordance with the provisions of 28
20   U.S.C. § 636(b)(1) and LRCiv 72.1 and LRCiv 72.2 of the Rules of Practice of the United
21   States District Court for the District of Arizona, Local Rules of Civil Procedure.
22          This Court adopted the previous Report and Recommendation of the Magistrate
23   Judge (Doc. 24) on October 25, 2019 (Doc. 28), thereby denying and dismissing with
24   prejudice Claim One (in-part to the extent it related to witness Felipe Martin); Claim Two;
25   and Claim Four, and further ordered the Respondent to file an answer addressing the merits
26   of Claim One (in-part to the extent it relates to witness Lazaro Rios) and Claim Three.
27          Magistrate Judge Aguilera issued her Report and Recommendation on the merits of
28   Claim One, in-part, and Claim Three on February 12, 2020, providing a thorough analysis
       Case 4:18-cv-00548-FRZ Document 40 Filed 07/16/20 Page 2 of 2



 1   of the underlying facts and applicable law, recommending that Petitioner's first claim be
 2   denied as a matter of law, and that Plaintiff's third claim of ineffective-assistance of counsel
 3   be denied based on Petitioner's failure to establish deficient performance or prejudice.
 4          Petitioner filed a timely objection to which Respondent filed a response in
 5   opposition.
 6          Before the Court for consideration are the Petition (Doc. 1); the Report and
 7   Recommendation (Doc. 36); Petitioner’s objection (Doc. 37); and Respondent's response
 8   in opposition (Doc. 38).
 9          Upon an independent review of the pleadings, the Report and Recommendation, the
10   objection thereto, and the administrative record, the Court shall adopt the findings of the
11   Magistrate Judge. Accordingly,
12          IT IS ORDERED that the Report and Recommendation (Doc. 36) is hereby
13   ACCEPTED and ADOPTED as the findings of fact and conclusions of law by this Court;
14          IT IS THEREFORE ORDERED that remaining Claims One and Three of the
15   Petition Under 28 U.S.C. § 2254 for a Writ of Habeas Corpus (Doc. 1) are DENIED and
16   this cause of action is dismissed with prejudice;
17          IT IS FURTHER ORDERED that the Clerk of Court is directed to enter judgment
18   accordingly.
19          IT IS FURTHER ORDERED that a Certificate of Appealability shall not issue,
20   based on this Court's finding that Petitioner has not made a substantial showing of the
21   denial of a federal constitutional right, and jurists of reason would not find the Court’s
22   assessment of Petitioner’s constitutional claims “debatable or wrong.” See Slack v.
23   McDaniel, 529 U.S. 473, 484 (2000).
24
25          Dated this 15th day of July, 2020.
26
27
28


                                                  -2-
